         Case 1:18-cr-00390-PAE Document 480
                                         481 Filed 06/30/20
                                                   07/01/20 Page 1 of 1
                           Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                          MARTIN E. ADAMS
NEW YORK, NY 10006                                                     KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                              ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                           WWW.AMCMLAW.COM


                                                                               June 30, 2020


VIA E.C.F.

Hon. Paul A. Engelmayer
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Simon, 18 Cr. 390 (PAE) – 2-week extension of time to
    file submission

Dear Judge Engelmayer:

I write to request a 2-week extension of time to file a submission in this matter. This is
the second request for an extension of time. The Government has consented to the
request. The additional time is needed to continue to organize an appropriate release
plan on Mr. Simon’s behalf. Mr. Simon will not be able to stay with his family members
upon release. I have conferred with a social worker from the Federal Defenders
regarding a reentry plan, and there may be alternate options available to Mr. Simon. To
properly explore those options, I will need to speak with Mr. Simon again, regarding
benefits that he received prior to his arrest. I have already contacted his counselor to
schedule a legal call with him. Accordingly, I request a 2-week extension of time to file
a submission in this matter.


Respectfully Submitted,



Karloff C. Commissiong, Esq.                                *UDQWHG'HIHQVHFRXQVHO VVXEPLVVLRQLV
                                                            GXH-XO\DQGWKH*RYHUQPHQW V
                                                            UHVSRQVHLVGXH-XO\
cc: A.U.S.A. Robert Sobelman (Via Electronic Mail)
                                               SO ORDERED.

                                                                 
                                                              __________________________________
                                                                    PAUL A. ENGELMAYER
                                                                    United States District Judge
                                                         -XO\
